Exhibit 10.3

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of September 6, 2019, by and among PLUG POWER INC., a Delaware corporation
(“Plug Power”), EMERGENT POWER INC., a Delaware corporation (“Emergent”),
EMERGING POWER INC., a Delaware corporation (“Emerging”, and individually or
collectively with Plug Power and Emergent as the context may require,
“Borrower”), and GENERATE LENDING, LLC, a Delaware limited liability company
(the “Lender”).

 

WHEREAS, Borrower and Lender are parties to a Loan and Security Agreement dated
as of March 29, 2019 (as amended by the First Amendment to Loan and Security
Agreement, dated as of March 29, 2019, the Second Amendment to Loan and Security
Agreement, dated as of August 6, 2019, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, including by
this Amendment, the “Loan Agreement”), pursuant to which Lender has made a term
loan facility available to Borrower; and

 

WHEREAS, Borrower intends to issue the Additional Convertible Notes as defined
in Section 2 below (the “Note Issuance”) and has requested that Lender agree to
modify the Loan Agreement in order to permit the Note Issuance, and Lender has
agreed to amend the Loan Agreement accordingly.

 

WHEREAS, Borrower and Lender have agreed to modify certain provisions of the
Loan Agreement as more particularly set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Capitalized Terms; Effective Date. 
Capitalized terms used in this Amendment which are not otherwise defined herein
shall have the meanings assigned thereto in the Loan Agreement, as modified by
this Amendment.  Except as expressly provided to the contrary herein, all
modifications to the Loan Agreement set forth herein shall be effective as of
the date of this Amendment.

 

2.                                      Amendment.  The Loan Agreement,
including the Recitals thereto, is hereby amended as follows:

 

(a)                                 Insert in Section 1.1 the following new
defined terms in appropriate alphabetical order:

 

“‘Additional Convertible Notes’ means the 7.50% Convertible Senior Notes due
2023 issued by Plug Power, with a stated maturity date of January 5, 2023, that
are convertible into Common Stock, in an original principal amount not to exceed
$40,000,000 pursuant to the terms and conditions of the Additional Convertible
Notes Documentation.”

 

“‘Additional Convertible Notes Documentation’ means that certain Note Purchase
Agreement, dated as of September 6, 2019, between Plug Power and HT Investments
MA LLC, and the other definitive documentation governing the Additional
Convertible Notes.”

 

“‘Third Amendment Effective Date’ means September 6, 2019.”

 

--------------------------------------------------------------------------------



 

(b)                                 The definition of “Permitted Indebtedness”
appearing in Section 1.1 of the Loan Agreement is hereby amended by deleting
clause (xix) appearing therein in its entirety and substituting in lieu thereof
the following new clause (xix) to read in its entirety as follows:

 

“(xix) unsecured Indebtedness evidenced by (a) the Convertible Notes, and
(b) the Additional Convertible Notes;”

 

(c)                                  The definitions of “Change in Control” and
“Term Loan Maturity Date” appearing in Section 1.1 of the Loan Agreement are
hereby amended and restated in their entirety to read as follows:

 

“‘Change in Control’ means (a) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Lead Borrower, sale or exchange of outstanding shares (or
similar transaction or series of related transactions) of Lead Borrower in which
the holders of Lead Borrower’s outstanding shares immediately before
consummation of such transaction or series of related transactions do not,
immediately after consummation of such transaction or series of related
transactions, retain shares representing more than fifty percent (50%) of the
voting power of the surviving entity of such transaction or series of related
transactions (or the parent of such surviving entity if such surviving entity is
wholly owned by such parent), in each case without regard to whether Lead
Borrower is the surviving entity; (b) any Fundamental Change; (c) during any
period of twenty-four (24) consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Plug Power ceases to be
composed of individuals (x) who were members of that board or equivalent
governing body on the first day of such period, (y) whose election, appointment
or nomination to that board or equivalent governing body was approved by
individuals referred to in subclause (x) above constituting at the time of such
election, appointment or nomination at least a majority of that board or
equivalent governing body or (z) whose election, appointment or nomination to
that board or equivalent governing body was approved by individuals referred to
in subclauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body;
(d) Plug Power ceases to own and control, beneficially and of record, directly
or indirectly, all of the equity interests of Emerging; (e) Emerging ceases to
own and control, beneficially and of record, directly or indirectly, all of the
equity interests of Emergent; or (f) any Fundamental Change under and as such
term is defined in the Additional Convertible Notes.”

 

“‘Term Loan Maturity Date’ means October 6, 2022, or such later date as Lender
may agree in its sole discretion in writing.”

 

(d)                                 Section 7.5 of the Loan Agreement is hereby
amended by deleting clauses (a) and (b) appearing therein in their entirety and
substituting in lieu thereof the following new clauses (a) and (b) to read in
their entirety as follows:

 

“(a) the conversion of Indebtedness into (i) Common Stock, cash or any
combination thereof as and when required pursuant to the terms of the
Convertible Notes Documentation, or (ii) Common Stock, or, solely with respect
to fractional shares, cash or a combination of cash and Common Stock, in each
case as and when required pursuant to the terms of the Additional Convertible
Notes Documentation, (b) (i) the required repayment of principal and interest
upon any acceleration of the Convertible Notes pursuant to the terms of the
Convertible Notes Documentation, (ii) the repurchase of the Convertible Notes in
connection with a Fundamental Change or the redemption of the Convertible Notes
as and when required pursuant to the Convertible Notes Documentation,

 

--------------------------------------------------------------------------------



 

so long as concurrently with any such required repayment, repurchase or
redemption described in this clause (b), all of the Secured Obligations
hereunder are indefeasibly paid in full in cash, or (iii) the required payment
of interest with respect to the Additional Convertible Notes, in each case under
this clause (b)(iii), (x) as and when required pursuant to the Additional
Convertible Notes Documentation and (y) so long as no Event of Default has
occurred and is continuing,”

 

(e)                                  Section 7.7 of the Loan Agreement is hereby
amended by deleting such Section in its entirety and substituting in lieu
thereof the following new Section to read in its entirety as follows:

 

“7.7                         Investments.  Borrower shall not directly or
indirectly acquire or own, or make any Investment in or to any Person, or permit
any of its Subsidiaries so to do, other than (i) Permitted Investments, (ii) to
the extent the Convertible Notes constitute capital stock or equity interests
and their repurchase or redemption constitutes an Investment, the acquisition of
Convertible Notes in accordance with the Convertible Notes Documentation, and
(iii) to the extent the Additional Convertible Notes constitute capital stock or
equity interests and their redemption constitutes an Investment, the redemption
of Additional Convertible Notes in accordance with the Additional Convertible
Notes Documentation.”

 

(f)                                   Section 7.8 of the Loan Agreement is
hereby amended by deleting clause (a)(iv) appearing in therein in its entirety
and substituting in lieu thereof the following new clause (a)(iv) to read in its
entirety as follows:

 

“(iv) to the extent the Convertible Notes constitute capital stock or equity
interests, (1) the payment or delivery of Common Stock, cash or a combination of
cash and Common Stock, in each case, in connection with the settlement or
conversion of the Convertible Notes and the repurchase or redemption of the
Convertible Notes as and when required pursuant to the Convertible Notes
Documentation as in effect on the Closing Date or (2) the payment or delivery of
Common Stock, or, solely with respect to fractional shares, cash or a
combination of cash and Common Stock, in each case, in connection with the
settlement or conversion of the Additional Convertible Notes and the redemption
of the Additional Convertible Notes as and when required pursuant to the
Additional Convertible Notes Documentation as in effect on the Third Amendment
Effective Date,”

 

(g)                                  Section 7.8 of the Loan Agreement is hereby
amended by deleting clause (b)(ii) appearing in therein in its entirety and
substituting in lieu thereof the following new clause (b)(ii) to read in its
entirety as follows:

 

“(ii) subject to the terms and conditions set forth in Section 7.5(a), Borrower
may make any cash payments required by the Convertible Notes Documentation and,
to the extent the conversion of fractional shares referenced therein and
permitted thereby could be deemed a cash distribution, the Additional
Convertible Notes Documentation, and”

 

(h)                                 Section 7.17 of the Loan Agreement is hereby
amended by deleting the parenthetical appearing therein in its entirety and
substituting in lieu thereof the following new parenthetical to read in its
entirety as follows:

 

“(including for the avoidance of doubt, the Convertible Notes Documentation or
the Additional Convertible Notes Documentation)”

 

--------------------------------------------------------------------------------



 

3.                                      Conditions to Effectiveness.  This
Amendment shall become effective upon the prior or concurrent satisfaction of
each of the conditions specified below:

 

(a)                                 Borrower and Lender shall have each received
one or more counterparts of this Amendment, duly executed, completed and
delivered by Borrower and Lender;

 

(b)                                 After giving effect to this Amendment, the
representations and warranties of Borrower set forth in this Amendment and the
other Loan Documents shall be true and correct in all material respects with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date;

 

(c)                                  After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing or shall be
caused by the transactions contemplated by this Amendment;

 

(d)                                 Lender shall have received true, correct and
complete copies of all of the Additional Convertible Notes Documentation, which
shall be in form and substance satisfactory to Lender in all respects; and

 

(e)                                  Borrower shall have paid all fees and
expenses of Lender in connection with the negotiation, preparation, execution
and delivery of this Amendment and the Loan Document (including, without
limitation, the fees and expenses of counsel to Lender).

 

5.                                      No Other Modifications; Reaffirmation by
the Borrower.  Except as expressly modified hereby, the terms of the Loan
Agreement shall remain in full force and effect in all respects, and Borrower
hereby reaffirms its obligations under the Loan Agreement, as modified by this
Amendment, and under each of the other Loan Documents to which it is a party.

 

6.                                      References.  All references in the Loan
Agreement to “this Agreement,” “herein,” “hereunder” or other words of similar
import, and all references to the Loan Agreement in the other Loan Documents, or
any other document or instrument that refers to the Loan Agreement, shall be
deemed to be references to the Loan Agreement as amended by this Amendment.

 

7.                                      Applicable Law.  THIS AMENDMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF
LAW PROVISIONS.

 

8.                                      Counterparts; Electronic Delivery.  This
Amendment may be executed in one or more counterparts (all counterparts together
reflecting the signature of all parties) each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  Delivery by any party to this Amendment of its signatures hereon
through facsimile or other electronic image file (including .pdf) (i) may be
relied upon as if this Amendment were physically delivered with an original
hand-written signature of such party, and (ii) shall be binding on such party
for all purposes.

 

9.                                      Successors.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

10.                               Final Agreements.  This Amendment represents
the final agreement of Borrower and Lender with respect to the subject matter
hereof, and may not be contradicted, modified or supplemented in any way by
evidence of any prior or contemporaneous written or oral agreements of Borrower
and Lender.

 

--------------------------------------------------------------------------------



 

[Remainder of page intentionally blank; signature pages follow.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed by their duly authorized officers, under seal, all as of the date first
above written.

 

 

 

BORROWER:

 

 

 

 

 

PLUG POWER INC.

 

 

 

 

 

 

By:

/s/ Paul B. Middleton

 

 

Name:

Paul B. Middleton

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

EMERGING POWER INC.

 

 

 

 

 

 

By:

/s/ Paul B. Middleton

 

 

Name:

Paul B. Middleton

 

 

Title:

Treasurer

 

 

 

 

 

 

EMERGENT POWER INC.

 

 

 

 

 

 

By:

/s/ Paul B. Middleton

 

 

Name:

Paul B. Middleton

 

 

Title:

Treasurer

 

[Signatures continue on following page.]

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

 

 

LENDER:

 

 

 

 

 

GENERATE LENDING, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Matan Friedman

 

 

Name:

Matan Friedman

 

 

Title:

Manager

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------